DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 10/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopapadakos et al. (US 9,742,188), hereinafter Georgo, in view of Glovinski et al. (US 2017/0110873), hereinafter Gloviski. 
Regarding claim 1, Georgo discloses (see figures 1-9) a metering and control subsystem (figure 7, part 700) for a photovoltaic solar system (figure 7, parts PV solar system) (column 2; lines 31 and 32; referring now to FIG. 1, an embodiment of a deployed solar panel system), the metering and control subsystem (figure 7, part 700) comprising: a plurality of photovoltaic branch connectors (figures 7 and 3, parts 310/312) each configured for coupling to a respective photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312), wherein each photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312) comprises one or more inverters (figure 7, parts inverters included in the solar panels  each coupled to a respective photovoltaic solar module (figure 7, parts 102) of the photovoltaic solar system (figure 7, parts PV solar system); a switch matrix (figure 7, parts 20A-2P in each connectors 310/312) comprising, for each photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312), a switch (figure 7, parts 20A-2P in each connectors 310/312) coupled to the photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312); a current measurement device (figure 7, part ammeter connected to R), wherein the current measurement device (figure 7, part ammeter connected to R) is coupled to the switch matrix (figure 7, parts 20A-2P in each connectors 310/312), and wherein the current measurement device (figure 7, part ammeter connected to R) is configured to measure current flowing through the switch (figure 7, parts 20A-2P in each connectors 310/312) (column 5; lines 29-39; controller 502 also may be programmed to monitor the output current of the array of panels 102… an ammeter that monitors the collective power flow and informs controller 502); a metering control circuit (figure 7, part system controller energy monitor) coupled to the switch matrix (figure 7, parts 20A-2P in each connectors 310/312) and the current measurement device (figure 7, part ammeter connected to R), wherein the metering control circuit (figure 7, part system controller energy monitor) is configured for metering the photovoltaic solar system (figure 7, parts PV solar system) using current measurement data from the current measurement device  (figure 7, part ammeter connected to R)(column 5; lines 29-39; controller 502 also may be programmed to  and individually controlling to selectively energize each photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312) (column 5; lines 40-52; control 502 could shut down one or more of connectors 312. In another example, control 502 could instruct one or more adaptors 104 to disconnect or reduce the power flow from their corresponding panels 102; selective deactivation of adaptors 104 may identify a “problem” panel 102); and an interface connector (figure 7, part interface connector generated by communication module) for coupling the metering and control circuit (figure 7, part system controller energy monitor) to a photovoltaic supervisor system (figure 7, part photovoltaic supervisor system generated by the remote device)(column 5; lines 65-67; a signal sent through communications module 506 to a remote device) configured (figure 7, part through system controller energy monitor) for communicating (figure 5, part 522) with the inverters of the photovoltaic solar system (figure 7, parts inverters included in the solar panels 102) (columns 4 and 5; lines 54-67 and 1-2; cable 106 includes structure to carry information signals from the data sources 302 in the panels 102. These signals reach controller 502 via a signal pathway 522. As discussed in more detail below, controller 502 analyzes the signals and may enable or disable the system based upon system status. Signal pathway 522 is shown as a ; wherein the metering and control circuit (figure 7, part system controller energy monitor) is configured for using the current measurement data (figure 7, part ammeter connected to R) to determine that the current flowing through at least one of the photovoltaic branch circuits (figure 7, parts upper and lower PV branch circuit connected to 310/312) exceeds a threshold current (figure 7, part system controller energy monitor) (column 5; lines 16-21; controller 502 can also monitor the presence of ground fault errors, loss of grounding continuity, over-current and/or over-voltage) and, in response, cause an overcurrent shutdown (figure 6, part 612; Disable system) (column 6; lines 16-25).
Georgo does not expressly disclose a relay matrix, a relay; a plurality of current measurement devices, one for each photovoltaic branch circuit, wherein each current measurement device is coupled to a respective relay of the relay matrix, and wherein each current measurement device is configured to measure current flowing through the relay; a metering and relay control circuit coupled to the relay matrix and the current measurement devices, wherein the metering and relay control circuit is configured to individually controlling the relays to selectively energize each photovoltaic branch circuit; cause an overcurrent shutdown by controlling a corresponding relay to de-energize the photovoltaic branch circuit; and wherein the metering and relay control circuit is configured for receiving relay control commands from the photovoltaic supervisor system using the interface connector and individually controlling the relays based on the relay control commands.
Gloviski teaches (see figures 1-12) a relay matrix (figure 10, parts 2a-2c; based on figure 2A, part internal relay 110c/d) comprising, for each photovoltaic branch circuit (figure 10, parts 211-213), a relay (figure 2A, part relay 110c/d) coupled to the photovoltaic branch circuit (figure 10, parts 211-213); (figure 10, parts 2a-2c; based on figure 2A, part internal current sensor 6) (paragraph [0022]; the sensor(s) 6 is a current sensor, the current sensor may be variously configured to detect AC and/or DC (e.g., single and/or multiple phase) currents and produce an analog and/or digital indication of the sensed current), one for each photovoltaic branch circuit (figure 10, parts 211-213), wherein each current measurement device (figure 2A, part internal current sensor 6) is coupled to a respective relay of the relay matrix (figure 2A, part internal relay 110c/d; through 5a), and wherein each current measurement device  (figure 2A, part internal current sensor 6) is configured to measure current flowing through the relay (figure 2A, part internal relay 110c/d; through 5a); a metering and relay control circuit (figure 2A, part 18) coupled to the relay matrix (figure 2A, part internal relay 110c/d) and the current measurement devices (figure 2A, part internal current sensor 6) , wherein the metering and relay control circuit (figure 2A, part 18) is configured to individually controlling the relays (figure 2A, part internal relay 110c/d) to selectively energize each photovoltaic branch circuit (figure 10, parts 211-213); wherein the metering and relay control circuit (figure 2A, part 18) is configured for using the current measurement data (figure 2A, part internal current sensor 6) to determine that the current flowing through at least one of the photovoltaic branch (figure 10, parts 211-213) circuits exceeds a threshold current (figure 2C, parts 108 and 109) and, in response, cause an overcurrent shutdown by controlling a corresponding relay (figure 2A, part internal relay 110c/d; open the relay) to de-energize the photovoltaic branch circuit (figure 10, parts 211-213)(paragraph [0032]; step 108 may be implemented where the sensor(s) 6 samples various parameters such as the current between ; and wherein the metering and relay control circuit (figure 2A, part 18) is configured for receiving relay control commands (figure 1, part 11-15; relay commands from 11-15 to 18)  from the photovoltaic supervisor system (figure 1, part 11-15) using the interface connector (figure 1, part 10) and individually controlling the relays (figure 2A, part internal relay 110c/d; open the relay) based on the relay control commands (figure 1, part 11-15; relay commands from 11-15 to 18)(paragraphs [0035] and [0040]; the user/installer can deactivate the protected element 2 remotely by sending command to the controller 18 to open the safety relays 110c and/or 110d… the user may preemptively shut the protected element(s) 2 via their computer 11, smart phone 12, and/or tablet 13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Gloviski and obtain a metering and control subsystem for a photovoltaic solar system, the metering and control subsystem comprising: a plurality of photovoltaic branch connectors each configured for coupling to a respective photovoltaic branch circuit, wherein each photovoltaic branch circuit comprises one or more inverters each coupled to a respective photovoltaic solar module of the photovoltaic solar system; a relay matrix comprising, for each photovoltaic branch circuit, a relay coupled to the photovoltaic branch circuit; a plurality of (Abstract).
Regarding claim 3, Georgo and Gloviski teach everything claimed as applied above (see claim 1). However, Georgo does not expressly disclose a dedicated alternating current (AC) shutdown switch configured to de-energize all of the photovoltaic branch circuits.
Gloviski teaches (see figures 1-12) a dedicated alternating current (AC) shutdown switch (figure 10, part Main breaker 215) configured to de-energize all of the photovoltaic branch circuits (figure 10, parts 211-213).
(Abstract).
Regarding claim 4, Georgo and Gloviski teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) each photovoltaic branch circuit connector (figure 7, parts upper and lower PV branch circuit connected to 310/312) includes conductors for carrying phase of alternating current (figure 7, parts 106) from a respective photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312). However, Georgo does not expressly disclose two conductors for carrying two phases of alternating current from a respective photovoltaic branch circuit, and wherein the relay matrix includes, for each photovoltaic branch circuit, a normally-open double-pole single- throw relay coupled to the two conductors of the photovoltaic branch connector and configured to open the relay in the absence of a control signal from the metering and relay control circuit.
Gloviski teaches (see figures 1-12) each photovoltaic branch circuit connector (figure 10, parts 211-213; internal connectors figure 2A, parts 20/30) includes two conductors for carrying two phases of alternating current (figure 2A, parts 20/30) (paragraph [0021]; the current divider circuit and/or disconnect 5 may receive AC, DC, or three phase current 4 on an input side 60 via conductor 20 and conductor 30)  from a respective photovoltaic branch circuit (figure 10, parts 211-213), and wherein the relay matrix includes (figure 10, parts 2a-2c; based on figure 2A, part internal relay 110c/d), for each photovoltaic branch circuit (figure 10, parts 211-213), a normally-open double-pole (figure 2A, part internal relay 110c/d)(paragraph [0045]; the switches themselves may be variously configured such as, for example, single pole single throw (SPST), single pole double throw (SPDT), double pole, double throw (DPDT), double pole, single throw and/or other matrix switching arrangements) coupled to the two conductors (figure 2A, parts 20/30) of the photovoltaic branch connector (figure 10, parts 211-213) and configured to open the relay (figure 2A, part internal relay 110c/d) in the absence of a control signal from the metering and relay control circuit (figure 2A, part 18).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Gloviski, because it improves the overall safety and reduces the maintenance by integrating the residual current devices and miniaturizing the residual current devices (Abstract).
Regarding claim 5, Georgo and Gloviski teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) the photovoltaic supervisor system (figure 7, part system controller energy monitor). However, Georgo does not expressly disclose the metering and relay control circuit comprises a plurality of metering circuits, one for each current measurement device, and a microcontroller configured to read current measurement values from the metering circuits and transmit metering data to the photovoltaic supervisor system using the interface connector.
Gloviski teaches (see figures 1-12) the metering and relay control circuit (figure 2A, part 18) comprises a plurality of metering circuits (figure 2A, parts metering circuit that receive date from each current measurement 6), one for each current measurement device (figure 2A, parts 6), and a microcontroller  (figure 2A,  configured to read current measurement values from the metering circuits (figure 2A, parts metering circuit that receive date from each current measurement 6) and transmit metering data (figure 2A, part 18) to the photovoltaic supervisor system (figure 2A, part 11-15) using the interface connector (figure 2A, part 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Gloviski, because it improves the overall safety and reduces the maintenance by integrating the residual current devices and miniaturizing the residual current devices (Abstract).
Regarding claim 7, Georgo and Gloviski teach everything claimed as applied above (see claim 1). Further, Georgo discloses (see figures 1-9) the current measurement device (figure 7, part ammeter connected to R) is coupled to a respective switch of the switch matrix (figure 7, parts 20A-2P in each connectors 310/312) by a first node of the current measurement device (figure 7, part ammeter connected to R; left node), and wherein the metering and control subsystem (figure 7, part 700) comprises at least one circuit breaker (figure 7, part breaker at 110) coupled to a second node of the current measurement device (figure 7, part ammeter connected to R; right node) for the photovoltaic branch circuit (figure 7, parts upper and lower PV branch circuit connected to 310/312). However, Georgo does not expressly disclose each current measurement device is coupled to a respective relay of the for each photovoltaic branch circuit, at least one circuit breaker.
Gloviski teaches (see figures 1-12) each current measurement device (figure 10, parts 2a-2c; based on figure 2A, part internal current sensor 6) is coupled to a respective relay (figure 2A, part relay 110c/d) of the relay matrix (figure 10, parts 2a-2c; based on figure 2A, part internal relay 110c/d) by a first node of the current measurement device (figure 2A, part internal current sensor 6; right node), and wherein the metering and control subsystem (figure 10, parts 2a-2c) comprises comprising, for each photovoltaic branch circuit (figure 10, parts 211-213), at least one circuit breaker (figure 10, parts 2a-2c; based on figure 2A, part internal breaker 111a/b) coupled to the current measurement device  (figure 2A, part internal current sensor 6; right node) for the photovoltaic branch circuit (figure 10, parts 211-213).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Georgo with the relay and control features as taught by Gloviski, because it improves the overall safety and reduces the maintenance by integrating the residual current devices and miniaturizing the residual current devices (Abstract).
Regarding claim 8, Georgo and Gloviski teach everything claimed as applied above (see claim 1). However, Georgo does not expressly discloses an enclosure housing the relay matrix, the current measurement devices, and the metering and relay control circuit.
Gloviski teaches (see figures 1-12) an enclosure housing (figure 8, part 2) the relay matrix (figure 2A, part internal relay 110c/d), the current measurement devices (figure 2A, part internal current sensor 6), and the metering and relay control circuit (figure 2A, part 18).
(Abstract).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maekawa et al (US 5,627,737) teaches similar protection stages of current detector, relay, and breaker (see figure 1, parts 22, 32, 26 and 28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839